Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about April 11, 1989, which, inter alia, denied defendant Top Quality Wood Work Corp.’s motion for summary judgment, unanimously affirmed, without costs.
It is well settled that summary judgment is a drastic remedy available only when it is clear that, accepting the opponent’s allegations as given for purposes of the motion, there are no-issues of fact left to be resolved. (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395.) Issues of fact exist as to the nature of plaintiffs’ respective employments, whether a subcontracting relationship was involved, whether either plaintiff was documented to be an employee of defendant-appellant, and whether their employment was such that they were covered by a workers’ compensation policy. Concur— Kupferman, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.